DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. The examiner respectfully disagrees with applicant statement “that the combination of Lu and Matsukawa, taken alone or in combination, fails to teach or suggest at least” the feature of claim 1, “wherein the processor is further configured to, based on the input music signal being obtained, perform a function corresponding to down-sampling on the input music signal to reduce a data size of the input music signal to a predetermined level for identifying the input music signal.”  
The combination of Lu and Matsukawa makes obvious the above-underlined feature.  Evidence from non-patent literature, Mitra, “Digital Signal Processing A Computer-Based Approach”, further indicates the combination makes obvious this feature.  
For instance, Matsukawa teaches that the classification process undergoes data reduction by filtering and decimation before classification (see Matsukawa, ¶ 0045-0048, and figure 3, units 317, 319, and 321).  Mitra provides evidence that the data reduction by filtering and decimation is a “a function corresponding to down-sampling on the input music signal to reduce a data size of the input music signal to a predetermined level” because Mitra discloses that a decimator system includes a cascade of a decimation filter and a down-sampling function, where the decimation filter is used to avoid aliasing caused by down-sampling (see Mitra, p. 671 and figure 10.15(b)).  Therefore, Matsukawa with evidence from Mitra teaches down-sampling by factors of 2 (see Matsukawa, ¶ 0045 with evidence from Mitra, p. 671).  
wherein the processor is further configured to, based on the input music signal being obtained, perform a function corresponding to down-sampling on the input music signal to reduce a data size of the input music signal to a predetermined level for identifying the input music signal” where Lu makes obvious a processor for executing an equalizer process that identifies an audio signal in real time, and Matsukawa with evidence from Mitra makes obvious to down-sampled the input audio signal by a factor of 2 in a recursive fashion to obtain several down-sampled audio signals based on the input, and subsequent identification of the input audio signal is based on the down-sampled input (see Lu, ¶ 0021-0022, 0192-0193, and 0490-0494, figure 11, figure 41, units 4201 and 4208-4210, and claim 42, in view of Matsukawa, ¶ 0045-0048, and figure 3, units 317, 319, and 321, and see further evidence from Mitra, p. 671 and figure 10.15(b)).
Therefore, independent claims 1, 7, and 13 are unpatentable over the combination of Lu and Matsukawa with evidence from Mitra, as discussed above and in the 35 USC 103 rejections below.
Claims 3, 6, 9, and 12 are unpatentable over the combination of Lu and Matsukawa with evidence from Mitra because they depend from claims 1 and 7, and the combination makes obvious the additional features as discussed in the 35 USC 103 rejections below.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 2016/0056787 A1 (previously cited and hereafter Lu), in view of Matsukawa, US 2020/0036354 A1 (previously cited) and with evidence from Mitra, “Digital Signal Processing A Computer-Based Approach”.
Regarding claim 1, Lu discloses an equalizer controller and controlling method (see Lu, abstract).  Lu teaches a method where a computer implements the method (see Lu, ¶ 0059-0067 and 0489-0491, and figure 41, units 4201-4203 and 4208).  Lu further teaches equalizer presets, profiles, and/or desired spectral balance presets (see Lu, ¶ 0314 and 0342-0343, and figure 23).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date that Lu makes obvious “a memory storing an EQ value set for a plurality of music attributes and storing a general-purpose EQ value” for the purpose of implementing the equalizer in computer controlled hardware (see Lu, ¶ 0059-0067, 0314, 0342-0343, and 0489-0491, figure 23, and figure 41, units 4201-4203 and 4208).
Next, Lu makes obvious “a processor configured to: obtain an input music signal” because the computer implement method classifies an audio signal in real time (see Lu, ¶ 0021-0022, 0192-0193, and 0490-0494, figure 11, figure 41, units 4201 and 4208-4210, and claim 42).
Additionally, Lu teaches an audio classifier (200) to classify an input audio into at least one audio type, and Lu teaches that confidence values are estimated, where the confidence values represent probabilities that the input audio represents pre-defined target audio types (see Lu, ¶ 0108, 0131-0133, and 0369, and figure 1, unit 200).  Then, Lu teaches an indexing for equalization presets where the overall applied equalization is a weighted combination of equalization presets according to the estimated probabilities (see Lu, ¶ 0341-0344), and finally, Lu teaches an adjusting unit (300) coupled to 
Matsukawa teaches an ambient sound activated device where environmental sound is recorded and classified (see Matsukawa, abstract).  In particular, Matsukawa teaches a classification step that implements a convolutional neural network (CNN), recurrent neural network (RNN), dynamic neural network (DNN), convolutional RNN (CRNN), and/or Long Short-Term Memory (LSTM) neural network (see Matsukawa, ¶ 0050 and 0053-0054).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Lu with the CNN of Matsukawa to predict the musical attributes and expect similar or improved results for musical classification by using neural networks to perform the classification.  
Additionally, Matsukawa teaches that the classification process undergoes data reduction by filtering and decimation before classification (see Matsukawa, ¶ 0045-0048, and figure 3, units 317, 319, and 321).  Mitra provides evidence that the data reduction by filtering and decimation is a “a function corresponding to down-sampling on the input music signal to reduce a data size of the input music signal to a predetermined level” because Mitra discloses that a decimator system includes a cascade of a decimation filter and a down-sampling function, where the decimation filter is used to avoid aliasing caused by down-sampling (see Mitra, p. 671 and figure 10.15(b)).  Therefore, Matsukawa with evidence from Mitra teaches down-sampling by factors of 2 (see Matsukawa, ¶ 0045 with evidence from Mitra, p. 671).
Therefore, the combination makes obvious: 
“An equalizer comprising: 
a memory storing an EQ value set for a plurality of music attributes and storing a general- purpose EQ value; and” (see Lu, ¶ 0059-0067, 0314, 0342-0343, and 0489-0491, figure 23, and figure 41, units 4201-4203 and 4208);

“a processor configured to: 
obtain an input music signal;” (see Lu, ¶ 0021-0022, 0192-0193, and 0490-0494, figure 11, figure 41, units 4201 and 4208-4210, and claim 42);

“obtain a plurality of probability values for the plurality of music attributes by identifying attributes of the input music signal based on a convolutional neural network;” (see Lu, ¶ 0108, 0131-0133, and 0369, and figure 1, unit 200 in view of Matsukawa, ¶ 0050 and 0053-0054);

“obtain a moderate index between the plurality of probability values; 
obtain an EQ value based on the plurality of probability values and the moderate index; and” (see Lu, ¶ 0341-0344); and 

“perform a function corresponding to equalizing by applying the obtained EQ value to the input music signal,” (see Lu, ¶ 0110-0111 and 0346, and figure 2, units 300 and 408);

“wherein the processor is further configured to, based on the input music signal being obtained, perform a function corresponding to down-sampling on the input music signal to reduce a data size of the input music signal to a predetermined level for identifying the input music signal.” (see Lu, ¶ 0021-0022, 0192-0193, and 0490-0494, figure 11, figure 41, units 4201 and 4208-4210, and claim 42, in view of Matsukawa, ¶ 0045-0048, and figure 3, units 317, 319, and 321, and see further evidence from Mitra, p. 671 and figure 10.15(b)).

Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “equalizer according to claim 1, wherein the processor is further configured to convert the input music signal with the reduced data size into a two-dimensional time-frequency signal and provide the two-dimensional time-frequency signal to the convolutional neural network” because Matsukawa makes obvious two-dimensional spectro-temporal filters that obtain mutli-scale features from the input audio and the resulting data is sent to a RCNN (see Matsukawa, ¶ 0040-0042, 0045-0048, and 0054, figures 3A-3F, and figure 4C). 
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “equalizer according to claim 1, wherein one of the plurality of music attributes comprises at least one from among a loud attribute, a soft attribute related to a tone, a dynamic attribute and a slow attribute related to complexity of a rhythm” because Lu teaches classification including rhythm and tempo attributes which makes obvious the dynamic attribute and/or the slow attribute related to complexity of a rhythm (see Lu, ¶ 0118).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious:  

obtaining an input music signal;” (see Lu, ¶ 0059-0067, 0314, 0342-0343, and 0489-0491, figure 23, and figure 41, units 4201-4203 and 4208);

“based on the input music signal being obtained, perform a function corresponding to down-sampling on the input music signal to reduce a data size of the input music signal to a predetermined level for identifying the input music signal;” (see Lu, ¶ 0021-0022, 0192-0193, and 0490-0494, figure 11, figure 41, units 4201 and 4208-4210, and claim 42, in view of Matsukawa, ¶ 0045-0048, and figure 3, units 317, 319, and 321, and see further evidence from Mitra, p. 671 and figure 10.15(b));

“obtaining a plurality of probability values for a plurality of music attributes by identifying attributes of the input music signal based on a convolutional neural network;” (see Lu, ¶ 0108, 0131-0133, and 0369, and figure 1, unit 200 in view of Matsukawa, ¶ 0050 and 0053-0054);

“obtaining a moderate index between the plurality of probability values; 
obtaining an EQ value based on the plurality of probability values and the moderate index; and” (see Lu, ¶ 0341-0344); and

“performing a function corresponding to equalizing by applying the generated EQ value to the input music signal.” (see Lu, ¶ 0110-0111 and 0346, and figure 2, units 300 and 408).


Regarding claim 9, see the preceding rejection with respect to claim 7 above.  The combination makes obvious the “equalizing method according to claim 7, further comprising: converting the input music signal with the reduced data size into a two-dimensional time-frequency signal” because Matsukawa makes obvious two-dimensional spectro-temporal filters that obtain mutli-scale features from the input audio (see Matsukawa, ¶ 0040-0042 and 0045-0048, and figures 3A-3F). 
Regarding claim 12, see the preceding rejection with respect to claim 7 above.  The combination makes obvious the “equalizing method according to claim 7, wherein one of the plurality of music attributes comprises at least one from among a loud attribute, a soft attribute related to a tone, a dynamic attribute and a slow attribute related to complexity of a rhythm” because Lu teaches classification including rhythm and tempo attributes which makes obvious the dynamic attribute and/or the slow attribute related to complexity of a rhythm (see Lu, ¶ 0118).  
Regarding claim 13, Lu discloses an equalizer controller and controlling method (see Lu, abstract).  Lu discloses an equalizer controller and controlling method (see Lu, abstract).  Lu teaches a 
Next, Lu makes obvious that “an input music signal” is obtained because the computer implement method classifies an audio signal in real time (see Lu, ¶ 0021-0022, 0192-0193, and 0490-0494, figure 11, figure 41, units 4201 and 4208-4210, and claim 42).
Additionally, Lu teaches an audio classifier (200) to classify an input audio into at least one audio type, and Lu teaches that confidence values are estimated, where the confidence values represent probabilities that the input audio represents pre-defined target audio types (see Lu, ¶ 0108, 0131-0133, and 0369, and figure 1, unit 200).  Then, Lu teaches an indexing for equalization presets where the overall applied equalization is a weighted combination of equalization presets according to the estimated probabilities (see Lu, ¶ 0341-0344), and finally, Lu teaches an adjusting unit (300) coupled to an EQ (408) (see Lu, ¶ 0110-0111 and 0346, and figure 2, units 300 and 408).  However, Lu does not appear to teach that the classification is based on a convolutional neural network.
Matsukawa teaches an ambient sound activated device where environmental sound is recorded and classified (see Matsukawa, abstract).  In particular, Matsukawa teaches a classification step that implements a convolutional neural network (CNN), recurrent neural network (RNN), dynamic neural network (DNN), convolutional RNN (CRNN), and/or Long Short-Term Memory (LSTM) neural network (see Matsukawa, ¶ 0050 and 0053-0054).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Lu with the CNN of Matsukawa to predict the musical attributes and expect similar or improved results for musical classification by using neural networks to perform the classification.  
a function corresponding to down-sampling on the input music signal to reduce a data size of the input music signal to a predetermined level” because Mitra discloses that a decimator system includes a cascade of a decimation filter and a down-sampling function, where the decimation filter is used to avoid aliasing caused by down-sampling (see Mitra, p. 671 and figure 10.15(b)).  Therefore, Matsukawa with evidence from Mitra teaches down-sampling by factors of 2 (see Matsukawa, ¶ 0045 with evidence from Mitra, p. 671).
Matsukawa also makes obvious the conversion step by teaching that two-dimensional spectro-temporal filters obtain mutli-scale features from the input audio and the resulting data is sent to a RCNN (see Matsukawa, ¶ 0040-0042, 0045-0048, and 0054, figures 3A-3F, and figure 4C). Therefore, the combination makes obvious:
“A non-transitory computer readable recording medium storing a program for performing equalizing, the program when executed by a processor, causes the processor to: 
based on an input music signal being obtained, perform a function corresponding to down-sampling on the input music signal to reduce a data size of the input music signal to a predetermined level for identifying the input music signal;” (see Lu, ¶ 0021-0022, 0192-0193, and 0490-0494, figure 11, figure 41, units 4201 and 4208-4210, and claim 42, in view of Matsukawa, ¶ 0045-0048, and figure 3, units 317, 319, and 321, and see further evidence from Mitra, p. 671 and figure 10.15(b));
 
“convert the input music signal with the reduced data size into a two-dimensional time-frequency signal and provide the two-dimensional time-frequency signal as an input of a convolutional neural network;” (see Matsukawa, ¶ 0040-0042, 0045-0048, and 0054, figures 3A-3F, and figure 4C);
 
“obtain a plurality of probability values for a plurality of music attributes by identifying attributes of the input music signal based on the convolutional neural network;” (see Lu, ¶ 0108, 0131-0133, and 0369, and figure 1, unit 200 in view of Matsukawa, ¶ 0050 and 0053-0054);

“obtain a moderate index between the plurality of probability values;
obtain an EQ value based on the plurality of probability values and the moderate index; and” (see Lu, ¶ 0341-0344); and

“perform a function corresponding to equalizing by applying the obtained EQ value to the input music signal.” (see Lu, ¶ 0110-0111 and 0346, and figure 2, units 300 and 408).

Allowable Subject Matter
Claims 4, 5, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xing, US 2018/0276540 A1 (previously cited), discloses methods and systems using a deep convolutional neural network for detecting and cataloging qualities in music (see Xing, abstract).  Xing teaches the use of a convolutional neural network (CNN) to predict a genre, emotion, or other feature of received audio (see Xing, ¶ 0052, 0054, and 0078, and figures 5A, 5B, and 12).  
Heo et al., US 2020/0160878 A1 (previously cited), discloses a method of recognizing an audio scene using trained neural networks (see Heo et al., abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653